IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 165 EM 2016
                                         :
                  Respondent             :
                                         :
            v.                           :
                                         :
DANTE JACKSON,                           :
                                         :
                  Petitioner             :

                                     ORDER


PER CURIAM

      AND NOW, this 30th day of November, 2016, the Application for Extraordinary

Relief under King’s Bench Powers is DENIED.